Exhibit 10.2

Transition and Separation Agreement

This Transition and Separation Agreement (this “Agreement”) is entered into as
of October 16, 2013 (the “Effective Date”), by Kelly J. Kennedy (the
“Executive”), on the one hand, and Annie’s, Inc. (the “Company”), on the other
hand (the Executive and the Company are referred to collectively as the
“Parties”).

1. Resignation. The Executive hereby resigns from her position as Chief
Financial Officer and Treasurer of the Company and from all other officer
positions at the Company and its subsidiaries and affiliates and from any
officer position that is held by the Executive at the direction or request of
the Company with any other entities, effective as of 11:59 p.m. PT on
November 12, 2013 (the “Officership Change Date”). In addition, the Executive
hereby resigns, effective as of11:59 p.m. PT on the Officership Change Date,
from all trusteeships, committee memberships and fiduciary capacities held with,
or on behalf of, the Company and its subsidiaries and affiliates. The Executive
shall promptly execute and deliver such other documents as the Company shall
reasonably request to evidence such resignations. As a condition of entering
into this Agreement, on the Effective Date, the Executive shall deliver an
executed release of claims against the Company in the form attached as Exhibit A
(the “Release”). If the Executive does not revoke the Release, Company shall pay
the Executive $1,000 as consideration for such Release (“Release Consideration”)
within five business days after the Release Effective Date (as defined below).
If the Executive fails to timely deliver, or revokes, the Release, the Executive
shall not be entitled to the Release Consideration, the Additional Release
Consideration (defined below) or the Termination Payment (defined below).

2. Transition. The Executive intends to take disability leave and family bonding
time (collectively, “leave”) from the Company after the Effective Date. The
Executive shall return from leave on or reasonably shortly after January 15,
2014, unless otherwise agreed by the Parties. Upon the later of (a) the date of
the Executive’s return from leave or (b) the day after the Officership Change
Date (such later date, the “Transition Date”), the Executive shall transition to
a part-time, non-benefits eligible role with the Company subject to the
following: (a) the Executive shall be eligible to elect COBRA coverage subject
to the terms of the Company’s group health plan, (b) the Executive shall work 16
hours per week, unless otherwise agreed in writing between the Parties, and
(c) the Executive’s base salary shall be adjusted to 40% of her base salary as
of the Effective Date, unless otherwise agreed in writing between the Parties.
On the Transition Date, the Executive shall deliver to the Company an executed
Release. If the Executive does not revoke the Release, the Company shall, as
consideration for such Release, (i) pay the Executive $1,000 within five
business days after the Release Effective Date and (ii) subject to Executive
timely electing COBRA, continue to contribute towards health insurance premiums
under the Company’s group health plan on behalf of the Executive and her covered
dependents as of immediately prior to the Transition Date in the same dollar
amount as it contributed as of immediately prior to the Transition Date (or, if
such contributions are prohibited or penalized under then-applicable law,
reimburse to the Executive, upon submission of proof of payment by the
Executive, an equivalent dollar amount) until the Termination Date (the items in
clauses (i) and (ii), collectively, the “Additional Release Consideration”). If
the Executive fails to timely deliver, or revokes, the Release, the Executive
shall not be entitled to the Additional Release Consideration or the Termination
Payment.



--------------------------------------------------------------------------------

3. Termination of Employment. From and after the Transition Date, the Executive
shall remain an employee of the Company in the position of Special Projects,
Finance, through March 31, 2014, or such sooner date as the Executive’s
employment may be terminated by the Executive for any reason or by the Company
for Cause (as defined under the Company’s Omnibus Incentive Plan) (the
“Termination Date”), and shall perform such duties and special projects as are
assigned by the Chief Executive Officer of the Company. The Company shall not
have any obligation to rehire the Executive, nor shall the Company have any
obligation to consider her for employment after the Termination Date. The
Executive shall not be entitled to receive an annual bonus in respect of the
Company’s fiscal 2014 annual cash incentive program. Except in the event of
termination of the Executive’s employment by the Company for Cause, if the
Executive delivers to the Company an executed Release on the Termination Date,
and does not revoke such Release, the Company shall pay Executive an amount
equal to two months of the Executive’s base salary as of the Effective Date (the
“Termination Payment”) in a lump sum within five business days after the Release
Effective Date. If the Executive fails to timely deliver, or revokes, the
Release, the Executive shall not be entitled to the Termination Payment.

4. Miscellaneous.

a. Confidentiality; Proprietary Information. Notwithstanding anything herein to
the contrary, the Executive shall at all times during and after her employment
comply with the terms of the Proprietary Information and Confidentiality
Agreement between the Executive and the Company.

b. Withholding. The Release Consideration, Additional Release Consideration and
Termination Payment shall be subject to all applicable or required deductions,
taxes, and withholdings.

c. Assigns. The terms of this Agreement are binding upon and inure to the
benefit of the Parties named herein and their respective successors and
permitted assigns.

d. Governing Law. This Agreement is, and disputes arising under it are, governed
by the laws of the State of California without regard to the principles of
conflicts of law that would apply the laws of another jurisdiction.

e. Non-Disparagement. The Executive shall not, directly or indirectly, make or
cause to be made, any statement that disparages or is likely to harm the
reputation of the Company, any of its affiliates, or any of their respective
products, services, officers, directors or employees. The Company shall direct
its directors and offers not to, directly or indirectly, make or cause to be
made, any statement that disparages or is likely to harm the reputation of the
Executive. Truthful statements required to be made by law or in response to
legal process shall not violate this section 4(e). Notwithstanding Section 7,
the Parties shall be entitled to seek injunctive relief in aid of arbitration to
enforce the provisions of this Section 4(e).

f. Severability. Each provision in this Agreement shall be interpreted in such a
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be prohibited by or invalid under applicable law,
such provision is ineffective to the extent of such prohibition or invalidity,
without prohibiting or invalidating the remainder of the such provision or the
remainder of this Agreement.

 

2



--------------------------------------------------------------------------------

g. Entire Agreement; Each Party the Drafter. This Agreement constitutes the
entire agreement and complete understanding of the Parties with regard to the
matters set forth herein and, except as otherwise set forth in this Agreement,
supersedes any and all prior or contemporaneous agreements, understandings, and
discussions, whether written or oral, between the parties with regard to such
matters. No other promises or agreements are binding unless in writing and
signed by each of the parties after the date hereof. Should any provision of
this Agreement require interpretation or construction, the entity interpreting
or construing this Agreement should not apply a presumption against one party by
reason of the rule of construction that a document is to be construed more
strictly against the party who prepared the document.

h. Counterparts. This Agreement may be signed in multiple counterparts, each of
which shall be deemed an original. Any executed counterpart returned by
facsimile or electronic transmission shall be deemed an original executed
counterpart.

5. Effective Time of Release. For any Release hereunder to be valid, the
Executive must deliver an executed copy of such Release to the Company as
provided in Section 6 of this Agreement on the applicable date specified herein.
The Executive shall have seven calendar days from the date of delivery of any
Release (the “Revocation Period”) to revoke such Release; provided, that if the
last day of the Revocation Period falls on a Saturday, Sunday or legal holiday,
the last day of the Revocation Period will be deemed to be the next business
day. The Executive may revoke any Release by indicating her desire to do so in
writing delivered to the Company as provided in Section 6 of this Agreement by
no later than 11:59 p.m. PT on the last day of the Revocation Period. The
effective date of any Release (the “Release Effective Date”) shall be the day
after the last day of the applicable Revocation Period.

6. Notices; Payments. All notices or communications hereunder shall be in
writing, and shall be addressed as follows (or to such other address as either
Party may have furnished to the other in writing by like notice): (a) To the
Company: Annie’s, Inc., 1610 Fifth Street, Berkeley, CA 94710, Attn: General
Counsel and Secretary, (b) To the Executive at the Executive’s home address in
the Company’s records. All such notices or communications shall be conclusively
deemed to be delivered (i) if sent by hand delivery, upon receipt, (ii) if sent
by overnight courier, one business day after being sent by overnight courier, or
(iii) if sent by registered or certified mail, postage prepaid, return receipt
requested, on the fifth day after the day on which such notice or correspondence
is mailed. The Release Consideration, Additional Release Consideration and
Termination Payment shall be sent to the Executive’s home address in the
Company’s records.

7. Dispute Resolution. All claims, disputes, demands, or controversies of any
nature whatsoever arising out of, or relating to, this Agreement, or its
interpretation, enforcement, breach, performance or execution, the Executive’s
employment with the Company, or the termination of such employment, including
but not limited to any statutory claims, shall be resolved, to the fullest
extent permitted by law, by final, binding and confidential arbitration in San
Francisco, California (applying California law) in accordance with the
Employment Arbitration Rules and Procedures of the American Arbitration
Association then in effect

 

3



--------------------------------------------------------------------------------

(available at www.adr.org). To the fullest extent permitted by law, any
arbitration under this Agreement will take place on an individual basis only;
class arbitrations and class actions are not agreed to or permitted under this
Agreement. By entering into this Agreement, the Executive and the Company each
are waiving the right to participate in a class, collective or representative
action for all employment-related disputes, and they specifically waive the
right to receive any recovery as a result of such actions. As such, neither
party may initiate a proposed class, collective or representative action against
the other, nor may they participate in proposed class, collective or
representative action (e.g., as a class member) or receive any recovery as a
result of such actions. The foregoing shall not bar the Executive from
participating in a representative action brought by a governmental agency;
provided, that the Executive expressly waives any right to recovery in such
action. The Parties shall be permitted to conduct discovery as allowed under the
Federal Code of Civil Procedure. The decision of the arbitrator shall be in
writing, shall be reasoned, and shall be final and binding upon the parties
thereto. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction. In connection with any such arbitration and regardless of
outcome, each party shall bear its own costs and expenses, including without
limitation its own legal fees and expenses, except that the Company shall bear
the arbitrator’s fees and costs and any costs in excess of what the Executive
would have paid to bring suit in court. Nothing in this Agreement is intended to
prevent either the Executive or the Company from obtaining injunctive relief in
court to prevent irreparable harm pending the conclusion of any arbitration.

[signature page follows]

 

4



--------------------------------------------------------------------------------

Dated: October 16, 2013      

/s/ Kelly J. Kennedy

      Kelly J. Kennedy Dated: October 16, 2013      

/s/ John M. Foraker

      John M. Foraker       Chief Executive Officer       Annie’s, Inc.

 

5



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE AND WAIVER

This General Release and Waiver (this “Release”) is entered into as of
[—]         , 201    , by Kelly J. Kennedy (the “Executive”), on the one hand,
and Annie’s, Inc. (the “Company”), on the other hand (the Executive and the
Company are referred to collectively as the “Parties”). Capitalized terms used
but not defined herein shall have the same meaning as set forth in the
Transition and Separation Agreement between the Executive and the Company
entered into as of October 16, 2013 (the “Separation Agreement”).

1. General Release and Waiver. In consideration of the payments or benefits
referenced in the Separation Agreement, and for other good and valuable
consideration, receipt of which is hereby acknowledged, the Executive, for
herself and for her heirs, executors, administrators, trustees and legal
representatives, and their respective successors and assigns (collectively, the
“Releasors”), hereby releases, remises, and acquits the Company and its
subsidiaries and affiliates and all of their respective past, present and future
parent entities, subsidiaries, divisions, affiliates and related business
entities, any of their respective assets, employee benefit plans or funds, or
past, present or future directors, officers, fiduciaries, agents, trustees,
administrators, managers, supervisors, shareholders, investors, employees, legal
representatives, agents or counsel, and their respective successors and assigns,
whether acting on behalf of the Company or its subsidiaries or affiliates or, in
their individual capacities (collectively, the “Releasees” and each a
“Releasee”) from any and all claims, known or unknown, which the Releasors have
or may have against any Releasee arising on or prior to the date that the
Executive executes this Release, and any and all liability which any such
Releasee may have to the Releasors, whether denominated claims, demands, causes
of action, obligations, damages or liabilities arising from any and all bases,
however denominated, including but not limited to (a) any claim under the Age
Discrimination in Employment Act of 1967 (including the Older Workers Benefit
Protection Act), the Americans with Disabilities Act of 1990, the Family and
Medical Leave Act of 1993, the Civil Rights Act of 1964, the Civil Rights Act of
1991, Section 1981 of the Civil Rights Act of 1866, the Equal Pay Act, the Lilly
Ledbetter Fair Pay Act, the Immigration Reform and Control Act of 1986, the
Employee Retirement Income Security Act of 1974, (excluding claims for accrued,
vested benefits under any employee benefit or pension plan of the Company,
subject to the terms and conditions of such plan and applicable law), the
Uniform Trade Secrets Act, the Sarbanes-Oxley Act of 2002, the Fair Labor
Standards Act, the California Fair Employment and Housing Act, the Unruh Civil
Rights Act, the California Family Rights Act, and the California Labor,
Government, and Business and Professions Codes, all as amended; (b) any and all
claims arising from or relating to, as applicable, the Executive’s service as an
officer of the Company or any of its subsidiaries or affiliates and the
termination or resignation of such officer positions, or the Executive’s
employment with the Company or the termination of such employment; (c) all
claims related to Executive’s compensation or benefits from the Company or the
Releasees, including salary, bonuses, commissions, vacation pay, leave pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company or the Releasees; (d) all claims
for breach of contract, wrongful termination and breach of the implied covenant
of good faith and fair dealing; (e) all tort claims, including claims for fraud,
defamation, privacy rights, emotional distress, and discharge in violation of
public policy and all other claims under



--------------------------------------------------------------------------------

common law; and (f) all federal, state and local statutory or constitutional
claims, including claims for compensation, discrimination, harassment,
whistleblower protection, retaliation, attorneys’ fees, costs, disbursements, or
other claims (referred to collectively as the “Released Claims”).

The Executive expressly waives all rights afforded by Section 1542 of the Civil
Code of the State of California, which states as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

Executive understands the significance of Executive’s release of unknown claims
and waiver of statutory protection against a release of unknown claims.
Executive expressly assumes the risk of such unknown and unanticipated claims
and agrees that this Release applies to all Released Claims, whether known,
unknown or unanticipated.

Notwithstanding the foregoing, this Release does not release claims that cannot
be released as a matter of law, or the right to file a charge with or
participate in a charge by the Equal Employment Opportunity Commission (“EEOC”),
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company. However, by executing this Release, the Executive hereby waives the
right to monetary recovery, no matter how denominated, including, but not
limited to, wages, back pay, front pay, compensatory damages or punitive
damages, in any proceeding the Executive may bring before the EEOC or any state
human rights commission or in any proceeding brought by the EEOC or any state
human rights commission on the Executive’s behalf.

In addition, this Release shall not apply to (a) the Executive’s rights under
any written agreement between the Executive and the Company that provides for
indemnification, the Executive’s rights, if any, to be covered under any
applicable insurance policy with respect to any liability the Executive incurred
or might incur as an employee, officer or director of the Company, or the
Executive’s rights, if any, to indemnification under the by-laws or articles of
incorporation of the Company; (b) any right the Executive may have to obtain
contribution as permitted by law in the event of entry of judgment against the
Executive as a result of any act or failure to act for which the Executive, on
the one hand, and Company or any other Releasee, on the other hand, are jointly
liable; or (c) Executive’s rights under the following equity awards of the
Company, including the rights to vest in and exercise such equity awards in
accordance with their terms: (i) 74,364 stock options granted August 1, 2011;
(ii) 22,379 stock options granted March 27, 2012; (iii) 4,210 performance share
units granted March 27, 2012; and (iv) 2,000 performance share units granted
May 30, 2013.

2. Acknowledgement of Payments Provided. The Release Consideration, Additional
Release Consideration or Termination Payment, as applicable (the
“Consideration”), exceed any wages, payment, insurance, benefit, or other thing
of value to which the Executive otherwise is entitled under any policy, plan or
procedure of the Company or any other agreement between the Executive and the
Company, but for this Release. [The Company has paid

 

2



--------------------------------------------------------------------------------

Executive’s final wages (including any accrued, unused Paid Time Off) and all
other accrued benefits in full and that Executive has submitted and been
reimbursed in full for all reasonable and necessary business expenses incurred
through the Termination Date.]1

3. No Claims. Executive represents that there are no claims or actions currently
filed or pending relating to the subject matter of the Release, the Separation
Agreement or any Released Claims. Executive shall not file or permit to be filed
on the Executive’s behalf any such claims or actions. Executive hereby requests
all administrative agencies having jurisdiction over employment and labor law
matters and courts to honor Executive’s release of claims under this Release.
Should the Company ever request Executive to execute any administrative
dismissal forms, Executive shall immediately execute the form and return it to
the Company. Should Executive file any claim or action relating to the subject
matter of this Release, the Separation Agreement or any Released Claims, such
filing shall be considered an intentional breach of the Release and Executive
will be liable for the Company’s damages and costs, including without
limitation, the amount of any Termination Payments paid to the Executive, and in
addition the Company will retain the right to pursue any other remedy available
to it under law and equity. Executive further represents that Executive has not
failed to report any work-related occupational injuries or diseases arising out
of or in the course of employment with the Company.

4. No Admission. This Release does not constitute an admission of liability or
wrongdoing of any kind by the Company or any other Releasee. This Release is not
intended, and shall not be construed, as an admission that any Releasee has
violated any federal, state or local law (statutory or decisional), ordinance or
regulation, breached any contract or committed any wrong whatsoever against any
Releasor.

5. Miscellaneous. This Release will be construed and enforced in accordance with
the laws of the State of California without regard to the principles of
conflicts of law. If any provision of this Release is held by a court of
competent jurisdiction to be illegal, void or unenforceable, such provision
shall have no effect; however, the remaining provisions will be enforced to the
maximum extent possible. Should any provision of this Release require
interpretation or construction, it is agreed by the Parties that the entity
interpreting or constructing this Release shall not apply a presumption against
one party by reason of the rule of construction that a document is to be
construed more strictly against the Party who prepared the document. The Parties
agree to bear their own attorneys’ fees and costs with respect to this Release.

6. Knowing and Voluntary Waiver. Executive: (a) has carefully read this Release
in its entirety; (b) has had an opportunity to consider it for at least 21
calendar days, or has waived all or any portion of such 21-day period; (c) is
hereby advised by the Company in writing to consult with an attorney of her
choosing in connection with this Release; (d) fully understands the significance
of all of the terms and conditions of this Release and has discussed them with
her independent legal counsel, or had a reasonable opportunity to do so; (e) has
had answered to her satisfaction any questions she has asked with regard to the
meaning and significance of any of the provisions of this Release and has not
relied on any statements or explanations made by any Releasee or their counsel;
(f) understands that she has seven calendar

 

1 

To be included only for final release in connection with the Executive’s
termination of employment.

 

3



--------------------------------------------------------------------------------

days in which to revoke this Release (as described in the Separation Agreement)
after signing it and (g) is signing this Release voluntarily and of her own free
will and agrees to abide by all the terms and conditions contained herein.

7. Return of Company Property. Executive represents that she has made a diligent
search for any Company property in her possession or control and that she has
returned all such property to the Company.2

8. Counterparts. This Release may be signed in multiple counterparts, each of
which shall be deemed an original. Any executed counterpart returned by
facsimile or electronic transmission shall be deemed an original executed
counterpart.

[signature page follows]

 

2  To be included only for final release in connection with the Executive’s
termination of employment.

 

4



--------------------------------------------------------------------------------

Dated:      

 

      Kelly J. Kennedy Dated:      

 

     

John M. Foraker

Chief Executive Officer

      Annie’s, Inc.

 

5